 

 

 

 

 

MAGIC LANTERN GROUP, INC.

SECURITIES PURCHASE AGREEMENT

April 28, 2004

 

Table of Contents

    Page 1. Agreement to Sell and Purchase . 1 2. Fees and Warrant 1 3. Closing,
Delivery and Payment 2   3.1 Closing 2   3.2 Delivery 2 4. Representations and
Warranties of the Company 2   4.1 Organization, Good Standing and Qualification
3   4.2 Subsidiaries 3   4.3 Capitalization; Voting Rights 3   4.4
Authorization; Binding Obligations 4   4.5 Liabilities 5   4.6 Agreements;
Action 5   4.7 Obligations to Related Parties 6   4.8 Changes 6   4.9 Title to
Properties and Assets; Liens, Etc. 7   4.10 Intellectual Property 8   4.11
Compliance with Other Instruments 8   4.12 Litigation 9   4.13 Tax Returns and
Payments 9   4.14 Employees 9   4.15 Registration Rights and Voting Rights 10  
4.16 Compliance with Laws; Permits 10   4.17 Environmental and Safety Laws 10  
4.18 Valid Offering 11   4.19 Full Disclosure 11   4.20 Insurance 11   4.21 SEC
Reports 11   4.22 Listing 12   4.23 No Integrated Offering 12   4.24 Stop
Transfer 12   4.25 Dilution 12   4.26 Patriot Act 12 5. Representations and
Warranties of the Purchaser 13   5.1 No Shorting 13   5.2 Requisite Power and
Authority 13   5.3 Investment Representations 13   5.4 Purchaser Bears Economic
Risk 14   5.5 Acquisition for Own Account 14   5.6 Purchaser Can Protect Its
Interest 14   5.7 Accredited Investor 14   5.8 Legends 14 6. Covenants of the
Company 15   6.1 Stop-Orders 15   6.2 Listing 16   6.3 Market Regulations 16  
6.4 Reporting Requirements 16   6.5 Use of Funds 16   6.6 Access to Facilities
16   6.7 Taxes 16   6.8 Insurance 17   6.9 Intellectual Property 18   6.10
Properties 18   6.11 Confidentiality 18   6.12 Required Approvals 18   6.13
Reissuance of Securities 19   6.14 Opinion 19 7. Covenants of the Purchaser 20  
7.1 Confidentiality 20   7.2 Non-Public Information 20 8. Covenants of the
Company and Purchaser Regarding Indemnification 20   8.1 Company Indemnification
20   8.2 Purchaser's Indemnification 20   8.3 Procedures 20 9. Conversion of
Convertible Note 20   9.1 Mechanics of Conversion 20 10. Registration Rights 22
  10.1 Registration Rights Granted 22   10.2 Offering Restrictions 22 11.
Miscellaneous 22   11.1 Governing Law 22   11.2 Survival 23   11.3 Successors 23
  11.4 Entire Agreement 23   11.5 Severability 23   11.6 Amendment and Waiver 23
  11.7 Delays or Omissions 23   11.8 Notices 24   11.9 Attorneys' Fees 25  
11.10 Titles and Subtitles 25   11.11 Facsimile Signatures; Counterparts 25  
11.12 Broker's Fees 25   11.13 Construction 25



 

LIST OF EXHIBITS

Form of Convertible Term Note

Exhibit A

Form of Warrant Exhibit B Form of Opinion Exhibit C Form of Escrow Agreement
Exhibit D

 

SECURITIES PURCHASE AGREEMENT

           THIS SECURITIES PURCHASE AGREEMENT (this "Agreement") is made and
entered into as of April 28, 2004, by and between MAGIC LANTERN GROUP, INC., a
New York corporation (the "Company"), and Laurus Master Fund, Ltd., a Cayman
Islands company (the "Purchaser").

RECITALS

           WHEREAS, the Company has authorized the sale to the Purchaser of a
Convertible Term Note in the aggregate principal amount of One Million Five
Hundred Thousand Dollars ($1,500,000) (the "Note"), which Note is convertible
into shares of the Company's common stock, $0.01 par value per share (the
"Common Stock") at an initial fixed conversion price of $0.25 per share of
Common Stock ("Fixed Conversion Price");

           WHEREAS, the Company wishes to issue a warrant to the Purchaser to
purchase up to 1,100,000 shares of the Company's Common Stock (subject to
adjustment as set forth therein) in connection with Purchaser's purchase of the
Note;

           WHEREAS, Purchaser desires to purchase the Note and the Warrant (as
defined in Section 2) on the terms and conditions set forth herein; and

           WHEREAS, the Company desires to issue and sell the Note and Warrant
to Purchaser on the terms and conditions set forth herein.

AGREEMENT

           NOW, THEREFORE, in consideration of the foregoing recitals and the
mutual promises, representations, warranties and covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

           1.          Agreement to Sell and Purchase. Pursuant to the terms and
conditions set forth in this Agreement, on the Closing Date (as defined in
Section 3), the Company agrees to sell to the Purchaser, and the Purchaser
hereby agrees to purchase from the Company, a Note in the aggregate principal
amount of $1,500,000 convertible in accordance with the terms thereof into
shares of the Company's Common Stock in accordance with the terms of the Note
and this Agreement. The Note purchased on the Closing Date shall be known as the
"Offering." A form of the Note is annexed hereto as Exhibit A. The Note will
mature on the Maturity Date (as defined in the Note). Collectively, the Note and
Warrant and Common Stock issuable in payment of the Note, upon conversion of the
Note and upon exercise of the Warrant are referred to as the "Securities."

           2.          Fees and Warrant. On the Closing Date:

                        (a)     The Company will issue and deliver to the
Purchaser a Warrant to purchase up to 1,100,000 shares of Common Stock in
connection with the Offering (the "Warrant") pursuant to Section 1 hereof. The
Warrant must be delivered on the Closing Date. A form of Warrant is annexed
hereto as Exhibit B. All the representations, covenants, warranties,
undertakings, and indemnification, and other rights made or granted to or for
the benefit of the Purchaser by the Company are hereby also made and granted in
respect of the Warrant and shares of the Company's Common Stock issuable upon
exercise of the Warrant (the "Warrant Shares").

                        (b)     Subject to the terms of Section 2(d) below, the
Company shall pay to Laurus Capital Management, LLC, the manager of the
Purchaser, a closing payment in an amount equal to three and nine-tenths percent
(3.90%) of the aggregate principal amount of the Note. The foregoing fee is
referred to herein as the "Closing Payment."

                        (c)     The Company shall reimburse the Purchaser for
its reasonable legal fees for services rendered to the Purchaser in preparation
of this Agreement and the Related Agreements (as hereinafter defined), and
expenses incurred in connection with the Purchaser's due diligence review of the
Company and its Subsidiaries (as defined in Section 6.8) and all related
matters. Amounts required to be paid under this Section 2(c) will be paid on the
Closing Date and shall be $29,500 for legal fees and for expenses incurred while
performing due diligence inquiries on the Company and its Subsidiaries.

                        (d)     The Closing Payment, the legal fees and the due
diligence expenses (net of deposits previously paid by the Company) shall be
paid at closing out of funds held pursuant to a Funds Escrow Agreement of even
date herewith among the Company, Purchaser, and an Escrow Agent (the "Funds
Escrow Agreement") and a disbursement letter (the "Disbursement Letter").

           3.         Closing, Delivery and Payment.

                       3.1     Closing. Subject to the terms and conditions
herein, the closing of the transactions contemplated hereby (the "Closing"),
shall take place on the date hereof, at such time or place as the Company and
Purchaser may mutually agree (such date is hereinafter referred to as the
"Closing Date").

                       3.2     Delivery. Pursuant to the Funds Escrow Agreement
in the form attached hereto as Exhibit C, at the Closing on the Closing Date,
the Company will deliver to the Purchaser, among other things, a Note in the
form attached as Exhibit A representing the aggregate principal amount of
$1,500,000 and a Warrant in the form attached as Exhibit B in the Purchaser's
name representing 1,100,000 Warrant Shares and the Purchaser will deliver to the
Company, among other things, the amounts set forth in the Disbursement Letter by
certified funds or wire transfer.

           4.          Representations and Warranties of the Company. The
Company hereby represents and warrants to the Purchaser as follows (which
representations and warranties are supplemented by the Company's filings under
the Securities Exchange Act of 1934 (collectively, the "Exchange Act Filings"),
copies of which have been provided to the Purchaser):

2

                        4.1     Organization, Good Standing and Qualification.
Each of the Company and each of its Subsidiaries is a corporation, partnership
or limited liability company, as the case may be, duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization. Each of the Company and each of its Subsidiaries has the corporate
power and authority to own and operate its properties and assets, to execute and
deliver (i) this Agreement, (ii) the Note and the Warrant to be issued in
connection with this Agreement, (iii) the Master Security Agreement dated as of
the date hereof between the Company, certain Subsidiaries of the Company and the
Purchaser (as amended, modified or supplemented from time to time, the "Master
Security Agreement"), (iv) the Registration Rights Agreement relating to the
Securities dated as of the date hereof between the Company and the Purchaser,
(v) the Subsidiary Guaranty dated as of the date hereof made by certain
Subsidiaries of the Company (as amended, modified or supplemented from time to
time, the "Subsidiary Guaranty"), (vi) the Stock Pledge Agreement dated as of
the date hereof among the Company, certain Subsidiaries of the Company and the
Purchaser (as amended, modified or supplemented from time to time, the "Stock
Pledge Agreement"), (vii) the Escrow Agreement dated as of the date hereof among
the Company, the Purchaser and the escrow agent referred to therein and (viii)
all other agreements related to this Agreement and the Note and referred to
herein (the preceding clauses (ii) through (viii), collectively, the "Related
Agreements"), to issue and sell the Note and the shares of Common Stock issuable
upon conversion of the Note (the "Note Shares"), to issue and sell the Warrant
and the Warrant Shares, and to carry out the provisions of this Agreement and
the Related Agreements and to carry on its business as presently conducted. Each
of the Company and each of its Subsidiaries is duly qualified and is authorized
to do business and is in good standing as a foreign corporation, partnership or
limited liability company, as the case may be, in all jurisdictions in which the
nature of its activities and of its properties (both owned and leased) makes
such qualification necessary, except for those jurisdictions in which failure to
do so has not, or could not reasonably be expected to have, individually or in
the aggregate, a material adverse effect on the business, assets, liabilities,
condition (financial or otherwise), properties, operations or prospects of the
Company and it Subsidiaries, taken individually and as a whole (a "Material
Adverse Effect").

                        4.2     Subsidiaries. Each direct and indirect
Subsidiary of the Company, the direct owner of such Subsidiary and its
percentage ownership thereof, is set forth on Schedule 4.2. For the purpose of
this Agreement, a "Subsidiary" of any person or entity means (i) a corporation
or other entity whose shares of stock or other ownership interests having
ordinary voting power (other than stock or other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the directors of such corporation, or other persons or entities performing
similar functions for such person or entity, are owned, directly or indirectly,
by such person or entity or (ii) a corporation or other entity in which such
person or entity owns, directly or indirectly, more than 50% of the equity
interests at such time. All outstanding shares of capital stock of each
Subsidiary have been duly authorized, are validly issued and are fully paid and
non-assessable.

                        4.3     Capitalization; Voting Rights.

3

          (a)     The authorized capital stock of the Company, as of the date
hereof consists of 101,000,000 shares, of which 100,000,000are shares of Common
Stock, par value $0.01 per share, 66,797,000 shares of which are issued and
outstanding , and 1,000,000 are shares of preferred stock, par value $0.01 per
share of which no shares of are issued and outstanding. The authorized capital
stock of each Subsidiary of the Company is set forth on Schedule 4.3.

          (b)     Except as disclosed on Schedule 4.3, other than: (i) the
shares reserved for issuance under the Company's stock option plans; and (ii)
shares which may be granted pursuant to this Agreement and the Related
Agreements, there are no outstanding options, warrants, rights (including
conversion or preemptive rights and rights of first refusal), proxy or
stockholder agreements, or arrangements or agreements of any kind for the
purchase or acquisition from the Company of any of its securities. Except as
disclosed on Schedule 4.3, neither the offer, issuance or sale of any of the
Note or the Warrant, or the issuance of any of the Note Shares or Warrant
Shares, nor the consummation of any transaction contemplated hereby will result
in a change in the price or number of any securities of the Company outstanding,
under anti-dilution or other similar provisions contained in or affecting any
such securities.

          (c)     All issued and outstanding shares of the Company's Common
Stock: (i) have been duly authorized and validly issued and are fully paid and
nonassessable; and (ii) were issued in compliance with all applicable state and
federal laws concerning the issuance of securities.

          (d)     The rights, preferences, privileges and restrictions of the
shares of the Common Stock are as stated in the Company's Certificate of
Incorporation (the "Charter"). The Note Shares and Warrant Shares have been duly
and validly reserved for issuance. When issued in compliance with the provisions
of this Agreement and the Company's Charter, the Securities will be validly
issued, fully paid and nonassessable, and will be free of any liens or
encumbrances; provided, however, that the Securities may be subject to
restrictions on transfer under state and/or federal securities laws as set forth
herein or as otherwise required by such laws at the time a transfer is proposed.

                        4.4     Authorization; Binding Obligations. All
corporate, partnership or limited liability company, as the case may be, action
on the part of the Company and each of its Subsidiaries (including the
respective officers and directors) necessary for the authorization of this
Agreement and the Related Agreements, the performance of all obligations of the
Company and its Subsidiaries hereunder and under the other Related Agreements at
the Closing and, the authorization, sale, issuance and delivery of the Note and
Warrant has been taken or will be taken prior to the Closing. This Agreement and
the other Related Agreements, when executed and delivered and to the extent it
is a party thereto, will be valid and binding obligations of each of the Company
and each of its Subsidiaries, enforceable against each such person in accordance
with their terms, except:

          (a)     as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors' rights; and

4

          (b)     general principles of equity that restrict the availability of
equitable or legal remedies.

The sale of the Note and the subsequent conversion of the Note into Note Shares
are not and will not be subject to any preemptive rights or rights of first
refusal that have not been properly waived or complied with. The issuance of the
Warrant and the subsequent exercise of the Warrant for Warrant Shares are not
and will not be subject to any preemptive rights or rights of first refusal that
have not been properly waived or complied with.

                        4.5     Liabilities. Neither the Company nor any of its
Subsidiaries has any contingent liabilities, except current liabilities incurred
in the ordinary course of business and liabilities disclosed in any Exchange Act
Filings.

                        4.6     Agreements; Action. Except as set forth on
Schedule 4.6 or as disclosed in any Exchange Act Filings:

           (a)      there are no agreements, understandings, instruments,
contracts, proposed transactions, judgments, orders, writs or decrees to which
the Company or any of its Subsidiaries is a party or by which it is bound which
may involve: (i) obligations (contingent or otherwise) of, or payments to, the
Company in excess of $50,000 (other than obligations of, or payments to, the
Company arising from purchase or sale agreements entered into in the ordinary
course of business); or (ii) the transfer or license of any patent, copyright,
trade secret or other proprietary right to or from the Company (other than
licenses arising from the purchase of "off the shelf" or other standard
products); or (iii) provisions restricting the development, manufacture or
distribution of the Company's products or services; or (iv) indemnification by
the Company with respect to infringements of proprietary rights.

           (b)     Since December 31, 2003 neither the Company nor any of its
Subsidiaries has: (i) declared or paid any dividends, or authorized or made any
distribution upon or with respect to any class or series of its capital stock;
(ii) incurred any indebtedness for money borrowed or any other liabilities
(other than ordinary course obligations) individually in excess of $50,000 or,
in the case of indebtedness and/or liabilities individually less than $50,000,
in excess of $100,000 in the aggregate; (iii) made any loans or advances to any
person not in excess, individually or in the aggregate, of $100,000, other than
ordinary course advances for travel expenses; or (iv) sold, exchanged or
otherwise disposed of any of its assets or rights, other than the sale of its
inventory in the ordinary course of business.

           (c)     For the purposes of subsections (a) and (b) above, all
indebtedness, liabilities, agreements, understandings, instruments, contracts
and proposed transactions involving the same person or entity (including persons
or entities the Company has reason to believe are affiliated therewith) shall be
aggregated for the purpose of meeting the individual minimum dollar amounts of
such subsections.

5

                        4.7     Obligations to Related Parties. Except as set
forth on Schedule 4.7, there are no obligations of the Company or any of its
Subsidiaries to officers, directors, stockholders or employees of the Company or
any of its Subsidiaries other than:

           (a)     for payment of salary for services rendered and for bonus
payments;

           (b)     reimbursement for reasonable expenses incurred on behalf of
the Company and its Subsidiaries;

           (c)     for other standard employee benefits made generally available
to all employees (including stock option agreements outstanding under any stock
option plan approved by the Board of Directors of the Company); and

           (d)     obligations listed in the Company's financial statements or
disclosed in any of its Exchange Act Filings.

Except as described above or set forth on Schedule 4.7, none of the officers,
directors or, to the best of the Company's knowledge, key employees or
stockholders of the Company or any members of their immediate families, are
indebted to the Company, individually or in the aggregate, in excess of $50,000
or have any direct or indirect ownership interest in any firm or corporation
with which the Company is affiliated or with which the Company has a business
relationship, or any firm or corporation which competes with the Company, other
than passive investments in publicly traded companies (representing less than
one percent (1%) of such company) which may compete with the Company. Except as
described above, no officer, director or stockholder, or any member of their
immediate families, is, directly or indirectly, interested in any material
contract with the Company and no agreements, understandings or proposed
transactions are contemplated between the Company and any such person. Except as
set forth on Schedule 4.7, the Company is not a guarantor or indemnitor of any
indebtedness of any other person, firm or corporation.

                        4.8     Changes. Since December 31, 2003 , except as
disclosed in any Exchange Act Filing or in any Schedule to this Agreement or to
any of the Related Agreements, there has not been:

           (a)     any change in the business, assets, liabilities, condition
(financial or otherwise), properties, operations or prospects of the Company or
any of its Subsidiaries, which individually or in the aggregate has had, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

           (b)     any resignation or termination of any officer, key employee
or group of employees of the Company or any of its Subsidiaries;

           (c)     any material change, except in the ordinary course of
business, in the contingent obligations of the Company or any of its
Subsidiaries by way of guaranty, endorsement, indemnity, warranty or otherwise;

6

           (d)     any damage, destruction or loss, whether or not covered by
insurance, has had, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect;

           (e)     any waiver by the Company or any of its Subsidiaries of a
valuable right or of a material debt owed to it;

           (f)     any direct or indirect loans made by the Company or any of
its Subsidiaries to any stockholder, employee, officer or director of the
Company or any of its Subsidiaries, other than advances made in the ordinary
course of business;

           (g)     any material change in any compensation arrangement or
agreement with any employee, officer, director or stockholder of the Company or
any of its Subsidiaries;

           (h)     any declaration or payment of any dividend or other
distribution of the assets of the Company or any of its Subsidiaries;

           (i)     any labor organization activity related to the Company or any
of its Subsidiaries;

           (j)     any debt, obligation or liability incurred, assumed or
guaranteed by the Company or any of its Subsidiaries, except those for
immaterial amounts and for current liabilities incurred in the ordinary course
of business;

           (k)     any sale, assignment or transfer of any patents, trademarks,
copyrights, trade secrets or other intangible assets owned by the Company or any
of its Subsidiaries;

           (l)     any change in any material agreement to which the Company or
any of its Subsidiaries is a party or by which either the Company or any of its
Subsidiaries is bound which either individually or in the aggregate has had, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

           (m)     any other event or condition of any character that, either
individually or in the aggregate, has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; or

           (n)     any arrangement or commitment by the Company or any of its
Subsidiaries to do any of the acts described in subsection (a) through (m)
above.

                        4.9     Title to Properties and Assets; Liens, Etc.
Except as set forth on Schedule 4.9, each of the Company and each of its
Subsidiaries has good and marketable title to its properties and assets, and
good title to its leasehold estates, in each case subject to no mortgage,
pledge, lien, lease, encumbrance or charge, other than:

           (a)     those resulting from taxes which have not yet become
delinquent;

7

           (b)     minor liens and encumbrances which do not materially detract
from the value of the property subject thereto or materially impair the
operations of the Company or any of its Subsidiaries; and

           (c)     those that have otherwise arisen in the ordinary course of
business.

All facilities, machinery, equipment, fixtures, vehicles and other properties
owned, leased or used by the Company and its Subsidiaries are in good operating
condition and repair and are reasonably fit and usable for the purposes for
which they are being used. Except as set forth on Schedule 4.9, the Company and
its Subsidiaries are in compliance with all material terms of each lease to
which it is a party or is otherwise bound.

                        4.10     Intellectual Property.

            (a)     Each of the Company and each of its Subsidiaries owns or
possesses sufficient legal rights to all patents, trademarks, service marks,
trade names, copyrights, trade secrets, licenses, information and other
proprietary rights and processes necessary for its business as now conducted and
to the Company's knowledge, as presently proposed to be conducted (the
"Intellectual Property"), without any known infringement of the rights of
others. There are no outstanding options, licenses or agreements of any kind
relating to the foregoing proprietary rights, nor is the Company or any of its
Subsidiaries bound by or a party to any options, licenses or agreements of any
kind with respect to the patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information and other proprietary rights
and processes of any other person or entity other than such licenses or
agreements arising from the purchase of "off the shelf" or standard products.

            (b)     Neither the Company nor any of its Subsidiaries has received
any communications alleging that the Company or any of its Subsidiaries has
violated any of the patents, trademarks, service marks, trade names, copyrights
or trade secrets or other proprietary rights of any other person or entity, nor
is the Company or any of its Subsidiaries aware of any basis therefor.

            (c)     The Company does not believe it is or will be necessary to
utilize any inventions, trade secrets or proprietary information of any of its
employees made prior to their employment by the Company or any of its
Subsidiaries, except for inventions, trade secrets or proprietary information
that have been rightfully assigned to the Company or any of its Subsidiaries.

                        4.11     Compliance with Other Instruments. Neither the
Company nor any of its Subsidiaries is in violation or default of (x) any term
of its Charter or Bylaws, or (y) of any provision of any indebtedness, mortgage,
indenture, contract, agreement or instrument to which it is party or by which it
is bound or of any judgment, decree, order or writ, which violation or default,
in the case of this clause (y), has had, or could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect. The
execution, delivery and performance of and compliance with this Agreement and
the Related Agreements to which it is a party, and the issuance and sale of the
Note by the Company and the other Securities by the

8

Company each pursuant hereto and thereto, will not, with or without the passage
of time or giving of notice, result in any such material violation, or be in
conflict with or constitute a default under any such term or provision, or
result in the creation of any mortgage, pledge, lien, encumbrance or charge upon
any of the properties or assets of the Company or any of its Subsidiaries or the
suspension, revocation, impairment, forfeiture or nonrenewal of any permit,
license, authorization or approval applicable to the Company, its business or
operations or any of its assets or properties.

                        4.12     Litigation. Except as set forth on Schedule
4.12 hereto, there is no action, suit, proceeding or investigation pending or,
to the Company's knowledge, currently threatened against the Company or any of
its Subsidiaries that prevents the Company or any of its Subsidiaries from
entering into this Agreement or the other Related Agreements, or from
consummating the transactions contemplated hereby or thereby, or which has had,
or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect or any change in the current equity
ownership of the Company or any of its Subsidiaries, nor is the Company aware
that there is any basis to assert any of the foregoing. Neither the Company nor
any of its Subsidiaries is a party or subject to the provisions of any order,
writ, injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by the
Company or any of its Subsidiaries currently pending or which the Company or any
of its Subsidiaries intends to initiate.

                        4.13     Tax Returns and Payments. Each of the Company
and each of its Subsidiaries has timely filed all tax returns (federal, state
and local) required to be filed by it. All taxes shown to be due and payable on
such returns, any assessments imposed, and all other taxes due and payable by
the Company or any of its Subsidiaries on or before the Closing, have been paid
or will be paid prior to the time they become delinquent. Except as set forth on
Schedule 4.13, neither the Company nor any of its Subsidiaries has been advised:

            (a)     that any of its returns, federal, state or other, have been
or are being audited as of the date hereof; or

            (b)     of any deficiency in assessment or proposed judgment to its
federal, state or other taxes.

The Company has no knowledge of any liability of any tax to be imposed upon its
properties or assets as of the date of this Agreement that is not adequately
provided for.

                        4.14     Employees. Except as set forth on Schedule
4.14, neither the Company nor any of its Subsidiaries has any collective
bargaining agreements with any of its employees. There is no labor union
organizing activity pending or, to the Company's knowledge, threatened with
respect to the Company or any of its Subsidiaries. Except as disclosed in the
Exchange Act Filings or on Schedule 4.14, neither the Company nor any of its
Subsidiaries is a party to or bound by any currently effective employment
contract, deferred compensation arrangement, bonus plan, incentive plan, profit
sharing plan, retirement agreement or other employee compensation plan or
agreement. To the Company's knowledge, no employee of the Company or any of its
Subsidiaries, nor any consultant with whom the Company or any of its
Subsidiaries has contracted, is in violation of any term of any employment
contract, proprietary information

9

agreement or any other agreement relating to the right of any such individual to
be employed by, or to contract with, the Company or any of its Subsidiaries
because of the nature of the business to be conducted by the Company or any of
its Subsidiaries; and to the Company's knowledge the continued employment by the
Company or any of its Subsidiaries of its present employees, and the performance
of the Company's and its Subsidiaries' contracts with its independent
contractors, will not result in any such violation. Neither the Company nor any
of its Subsidiaries is aware that any of its employees is obligated under any
contract (including licenses, covenants or commitments of any nature) or other
agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would interfere with their duties to the Company or
any of its Subsidiaries. Neither the Company nor any of its Subsidiaries has
received any notice alleging that any such violation has occurred. Except for
employees who have a current effective employment agreement with the Company or
any of its Subsidiaries, no employee of the Company or any of its Subsidiaries
has been granted the right to continued employment by the Company or any of its
Subsidiaries or to any material compensation following termination of employment
with the Company or any of its Subsidiaries. Except as set forth on Schedule
4.14, the Company is not aware that any officer, key employee or group of
employees intends to terminate his, her or their employment with the Company or
any of its Subsidiaries, nor does the Company or any of its Subsidiaries have a
present intention to terminate the employment of any officer, key employee or
group of employees.

                        4.15     Registration Rights and Voting Rights. Except
as set forth on Schedule 4.15 and except as disclosed in Exchange Act Filings,
neither the Company nor any of its Subsidiaries is presently under any
obligation, and neither the Company nor any of its Subsidiaries has granted any
rights, to register any of the Company's or its Subsidiaries' presently
outstanding securities or any of its securities that may hereafter be issued.
Except as set forth on Schedule 4.15 and except as disclosed in Exchange Act
Filings, to the Company's knowledge, no stockholder of the Company or any of its
Subsidiaries has entered into any agreement with respect to the voting of equity
securities of the Company or any of its Subsidiaries.

                        4.16     Compliance with Laws; Permits. Neither the
Company nor any of its Subsidiaries is in violation of any applicable statute,
rule, regulation, order or restriction of any domestic or foreign government or
any instrumentality or agency thereof in respect of the conduct of its business
or the ownership of its properties which has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. No governmental orders, permissions, consents, approvals or
authorizations are required to be obtained and no registrations or declarations
are required to be filed in connection with the execution and delivery of this
Agreement or any other Related Agreement and the issuance of any of the
Securities, except such as has been duly and validly obtained or filed, or with
respect to any filings that must be made after the Closing, as will be filed in
a timely manner. Each of the Company and its Subsidiaries has all material
franchises, permits, licenses and any similar authority necessary for the
conduct of its business as now being conducted by it, the lack of which could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

                        4.17     Environmental and Safety Laws. Neither the
Company nor any of its Subsidiaries is in violation of any applicable statute,
law or regulation relating to

10

the environment or occupational health and safety, and to its knowledge, no
material expenditures are or will be required in order to comply with any such
existing statute, law or regulation. Except as set forth on Schedule 4.17, no
Hazardous Materials (as defined below) are used or have been used, stored, or
disposed of by the Company or any of its Subsidiaries or, to the Company's
knowledge, by any other person or entity on any property owned, leased or used
by the Company or any of its Subsidiaries. For the purposes of the preceding
sentence, "Hazardous Materials" shall mean:

            (a)     materials which are listed or otherwise defined as
"hazardous" or "toxic" under any applicable local, state, federal and/or foreign
laws and regulations that govern the existence and/or remedy of contamination on
property, the protection of the environment from contamination, the control of
hazardous wastes, or other activities involving hazardous substances, including
building materials; or

            (b)     any petroleum products or nuclear materials.

                        4.18     Valid Offering. Assuming the accuracy of the
representations and warranties of the Purchaser contained in this Agreement, the
offer, sale and issuance of the Securities will be exempt from the registration
requirements of the Securities Act of 1933, as amended (the "Securities Act"),
and will have been registered or qualified (or are exempt from registration and
qualification) under the registration, permit or qualification requirements of
all applicable state securities laws.

                        4.19     Full Disclosure. Each of the Company and each
of its Subsidiaries has provided the Purchaser with all information requested by
the Purchaser in connection with its decision to purchase the Note and Warrant,
including all information the Company and its Subsidiaries believe is reasonably
necessary to make such investment decision. Neither this Agreement, the Related
Agreements, the exhibits and schedules hereto and thereto nor any other document
delivered by the Company or any of its Subsidiaries to Purchaser or its
attorneys or agents in connection herewith or therewith or with the transactions
contemplated hereby or thereby, contain any untrue statement of a material fact
nor omit to state a material fact necessary in order to make the statements
contained herein or therein, in light of the circumstances in which they are
made, not misleading. Any financial projections and other estimates provided to
the Purchaser by the Company or any of its Subsidiaries were based on the
Company's and its Subsidiaries' experience in the industry and on assumptions of
fact and opinion as to future events which the Company or any of its
Subsidiaries, at the date of the issuance of such projections or estimates,
believed to be reasonable.

                        4.20     Insurance. Each of the Company and each of its
Subsidiaries has general commercial, product liability, fire and casualty
insurance policies with coverages which the Company believes are customary for
companies similarly situated to the Company and its Subsidiaries in the same or
similar business.

                        4.21     SEC Reports. Except as set forth on Schedule
4.21, the Company has filed all proxy statements, reports and other documents
required to be filed by it under the Securities Exchange Act 1934, as amended
(the "Exchange Act") and each are accessible for review through the Securities
and Exchange Commission's EDGAR system. If requested, the

11

Company will furnish the Purchaser with physical copies of: (i) its Annual
Reports on Form 10-KSB for its fiscal years ended December 31, 2003 ; and (ii)
its Quarterly Reports on Form 10-QSB for its fiscal quarter ended September 31,
2003 , and the Form 8-K filings which it has made during the fiscal year
December 31, 2003 to date (collectively, the "SEC Reports"). Except as set forth
on Schedule 4.21, each SEC Report was, at the time of its filing, in substantial
compliance with the requirements of its respective form and none of the SEC
Reports, nor the financial statements (and the notes thereto) included in the
SEC Reports, as of their respective filing dates, contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

                        4.22     Listing. The Company's Common Stock is listed
for trading on the American Stock Exchange ("AMEX") and satisfies all
requirements for the continuation of such listing. The Company has not received
any notice that its Common Stock will be delisted from AMEX or that its Common
Stock does not meet all requirements for listing.

                        4.23     No Integrated Offering. Neither the Company,
nor any of its Subsidiaries or affiliates, nor any person acting on its or their
behalf, has directly or indirectly made any offers or sales of any security or
solicited any offers to buy any security under circumstances that would cause
the offering of the Securities pursuant to this Agreement or any of the Related
Agreements to be integrated with prior offerings by the Company for purposes of
the Securities Act which would prevent the Company from selling the Securities
pursuant to Rule 506 under the Securities Act, or any applicable
exchange-related stockholder approval provisions, nor will the Company or any of
its affiliates or Subsidiaries take any action or steps that would cause the
offering of the Securities to be integrated with other offerings.

                        4.24     Stop Transfer. The Securities are restricted
securities as of the date of this Agreement. Neither the Company nor any of its
Subsidiaries will issue any stop transfer order or other order impeding the sale
and delivery of any of the Securities at such time as the Securities are
registered for public sale or an exemption from registration is available,
except as required by state and federal securities laws.

                        4.25     Dilution. The Company specifically acknowledges
that its obligation to issue the shares of Common Stock upon conversion of the
Note and exercise of the Warrant is binding upon the Company and enforceable
regardless of the dilution such issuance may have on the ownership interests of
other shareholders of the Company.

                        4.26     Patriot Act. The Company certifies that, to the
best of Company's knowledge, neither the Company nor any of its Subsidiaries has
been designated, and is not owned or controlled, by a "suspected terrorist" as
defined in Executive Order 13224. The Company hereby acknowledges that the
Purchaser seeks to comply with all applicable laws concerning money laundering
and related activities. In furtherance of those efforts, the Company hereby
represents, warrants and agrees that: (i) none of the cash or property that the
Company or any of its Subsidiaries will pay or will contribute to the Purchaser
has been or shall be derived from, or related to, any activity that is deemed
criminal under United States law; and (ii) no contribution or payment by the
Company or any of its Subsidiaries to the Purchaser, to the extent that they are
within the Company's and/or its Subsidiaries' control shall cause the

12

Purchaser to be in violation of the United States Bank Secrecy Act, the United
States International Money Laundering Control Act of 1986 or the United States
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001. The Company shall promptly notify the Purchaser if any of these
representations ceases to be true and accurate regarding the Company or any of
its Subsidiaries. The Company agrees to provide the Purchaser any additional
information regarding the Company or any of its Subsidiaries that the Purchaser
deems necessary or convenient to ensure compliance with all applicable laws
concerning money laundering and similar activities. The Company understands and
agrees that if at any time it is discovered that any of the foregoing
representations are incorrect, or if otherwise required by applicable law or
regulation related to money laundering similar activities, the Purchaser may
undertake appropriate actions to ensure compliance with applicable law or
regulation, including but not limited to segregation and/or redemption of the
Purchaser's investment in the Company. The Company further understands that the
Purchaser may release confidential information about the Company and its
Subsidiaries and, if applicable, any underlying beneficial owners, to proper
authorities if the Purchaser, in its sole discretion, determines that it is in
the best interests of the Purchaser in light of relevant rules and regulations
under the laws set forth in subsection (ii) above.

           5.     Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants to the Company as follows (such representations
and warranties do not lessen or obviate the representations and warranties of
the Company set forth in this Agreement):

                        5.1     No Shorting. The Purchaser or any of its
affiliates and investment partners has not, will not and will not cause any
person or entity, directly or indirectly, to engage in "short sales" of the
Company's Common Stock as long as the Note shall be outstanding, subject to
compliance with applicable law, rules and regulations.

                        5.2     Requisite Power and Authority. The Purchaser has
all necessary power and authority under all applicable provisions of law to
execute and deliver this Agreement and the Related Agreements and to carry out
their provisions. All corporate action on Purchaser's part required for the
lawful execution and delivery of this Agreement and the Related Agreements have
been or will be effectively taken prior to the Closing. Upon their execution and
delivery, this Agreement and the Related Agreements will be valid and binding
obligations of Purchaser, enforceable in accordance with their terms, except:

            (a)     as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors' rights; and

            (b)     as limited by general principles of equity that restrict the
availability of equitable and legal remedies.

                        5.3     Investment Representations. Purchaser
understands that the Securities are being offered and sold pursuant to an
exemption from registration contained in the Securities Act based in part upon
Purchaser's representations contained in the Agreement, including, without
limitation, that the Purchaser is an "accredited investor" within the meaning of
Regulation D under the Securities Act of 1933, as amended (the "Securities
Act"). The Purchaser confirms that it has received or has had full access to all
the information it considers necessary or appropriate t

13

o make an informed investment decision with respect to the Note and the Warrant
to be purchased by it under this Agreement and the Note Shares and the Warrant
Shares acquired by it upon the conversion of the Note and the exercise of the
Warrant, respectively. The Purchaser further confirms that it has had an
opportunity to ask questions and receive answers from the Company regarding the
Company's and its Subsidiaries' business, management and financial affairs and
the terms and conditions of the Offering, the Note, the Warrant and the
Securities and to obtain additional information (to the extent the Company
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify any information furnished to the Purchaser or to
which the Purchaser had access.

                        5.4     Purchaser Bears Economic Risk. The Purchaser has
substantial experience in evaluating and investing in private placement
transactions of securities in companies similar to the Company so that it is
capable of evaluating the merits and risks of its investment in the Company and
has the capacity to protect its own interests. The Purchaser must bear the
economic risk of this investment until the Securities are sold pursuant to: (i)
an effective registration statement under the Securities Act; or (ii) an
exemption from registration is available with respect to such sale.

                        5.5     Acquisition for Own Account. The Purchaser is
acquiring the Note and Warrant and the Note Shares and the Warrant Shares for
the Purchaser's own account for investment only, and not as a nominee or agent
and not with a view towards or for resale in connection with their distribution.

                        5.6     Purchaser Can Protect Its Interest. The
Purchaser represents that by reason of its, or of its management's, business and
financial experience, the Purchaser has the capacity to evaluate the merits and
risks of its investment in the Note, the Warrant and the Securities and to
protect its own interests in connection with the transactions contemplated in
this Agreement and the other Related Agreements. Further, Purchaser is aware of
no publication of any advertisement in connection with the transactions
contemplated in the Agreement or the Related Agreements.

                        5.7     Accredited Investor. Purchaser represents that
it is an accredited investor within the meaning of Regulation D under the
Securities Act.

                        5.8     Legends.

           (a)     The Note shall bear substantially the following legend:

"THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE,
STATE

14

SECURITIES LAWS. THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS
NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE OR SUCH SHARES UNDER SAID
ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO MAGIC LANTERN GROUP, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED."

           (b)     The Note Shares and the Warrant Shares, if not issued by DWAC
system (as hereinafter defined), shall bear a legend which shall be in
substantially the following form until such shares are covered by an effective
registration statement filed with the SEC:

"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO MAGIC
LANTERN GROUP, INC. THAT SUCH REGISTRATION IS NOT REQUIRED."

           (c)     The Warrant shall bear substantially the following legend:

"THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO MAGIC
LANTERN GROUP, INC. THAT SUCH REGISTRATION IS NOT REQUIRED."

           6.     Covenants of the Company. The Company covenants and agrees
with the Purchaser as follows:

                        6.1     Stop-Orders. The Company will advise the
Purchaser, promptly after it receives notice of issuance by the Securities and
Exchange Commission (the "SEC"), any state securities commission or any other
regulatory authority of any stop order or of any order preventing or suspending
any offering of any securities of the Company, or of the suspension of the
qualification of the Common Stock of the Company for offering or sale in any
jurisdiction, or the initiation of any proceeding for any such purpose.

15

                        6.2     Listing. The Company shall promptly secure the
listing of the shares of Common Stock issuable upon conversion of the Note and
upon the exercise of the Warrant on the AMEX (the "Principal Market") upon which
shares of Common Stock are listed (subject to official notice of issuance) and
shall maintain such listing so long as any other shares of Common Stock shall be
so listed. The Company will maintain the listing of its Common Stock on the
Principal Market, and will comply in all material respects with the Company's
reporting, filing and other obligations under the bylaws or rules of the
National Association of Securities Dealers ("NASD") and such exchanges, as
applicable.

                        6.3     Market Regulations. The Company shall notify the
SEC, NASD and applicable state authorities, in accordance with their
requirements, of the transactions contemplated by this Agreement, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Securities to the Purchaser and promptly provide copies thereof to the
Purchaser.

                        6.4     Reporting Requirements. The Company will timely
file with the SEC all reports required to be filed pursuant to the Exchange Act
and refrain from terminating its status as an issuer required by the Exchange
Act to file reports thereunder even if the Exchange Act or the rules or
regulations thereunder would permit such termination.

                        6.5     Use of Funds. The Company agrees that it will
use the proceeds of the sale of the Note and the Warrant for general working
capital purposes only.

                        6.6     Access to Facilities. Each of the Company and
each of its Subsidiaries will permit any representatives designated by the
Purchaser (or any successor of the Purchaser), upon reasonable notice and during
normal business hours, at such person's expense and accompanied by a
representative of the Company, to:

           (a)     visit and inspect any of the properties of the Company or any
of its Subsidiaries;

           (b)     examine the corporate and financial records of the Company or
any of its Subsidiaries (unless such examination is not permitted by federal,
state or local law or by contract) and make copies thereof or extracts
therefrom; and

           (c)     discuss the affairs, finances and accounts of the Company or
any of its Subsidiaries with the directors, officers and independent accountants
of the Company or any of its Subsidiaries.

Notwithstanding the foregoing, neither the Company nor any of its Subsidiaries
will provide any material, non-public information to the Purchaser unless the
Purchaser signs a confidentiality agreement and otherwise complies with
Regulation FD, under the federal securities laws.

                        6.7     Taxes. Each of the Company and each of its
Subsidiaries will promptly pay and discharge, or cause to be paid and
discharged, when due and payable, all lawful taxes, assessments and governmental
charges or levies imposed upon the income, profits, property or business of the
Company and its Subsidiaries; provided, however, that any such tax, assessment,
charge or levy need not be paid if the validity thereof shall currently be
contested in good faith

16

by appropriate proceedings and if the Company and/or such Subsidiary shall have
set aside on its books adequate reserves with respect thereto, and provided,
further, that the Company and its Subsidiaries will pay all such taxes,
assessments, charges or levies forthwith upon the commencement of proceedings to
foreclose any lien which may have attached as security therefor.

                        6.8     Insurance. Each of the Company and its
Subsidiaries will keep its assets which are of an insurable character insured by
financially sound and reputable insurers against loss or damage by fire,
explosion and other risks customarily insured against by companies in similar
business similarly situated as the Company and its Subsidiaries; and the Company
and its Subsidiaries will maintain, with financially sound and reputable
insurers, insurance against other hazards and risks and liability to persons and
property to the extent and in the manner which the Company reasonably believes
is customary for companies in similar business similarly situated as the Company
and its Subsidiaries and to the extent available on commercially reasonable
terms. The Company, and each of its Subsidiaries will jointly and severally bear
the full risk of loss from any loss of any nature whatsoever with respect to the
assets pledged to the Purchaser as security for its obligations hereunder and
under the Related Agreements. At the Company's and each of its Subsidiaries'
joint and several cost and expense in amounts and with carriers reasonably
acceptable to Purchaser, the Company and each of its Subsidiaries shall (i) keep
all its insurable properties and properties in which it has an interest insured
against the hazards of fire, flood, sprinkler leakage, those hazards covered by
extended coverage insurance and such other hazards, and for such amounts, as is
customary in the case of companies engaged in businesses similar to the
Company's or the respective Subsidiary's including business interruption
insurance; (ii) maintain a bond in such amounts as is customary in the case of
companies engaged in businesses similar to the Company's or the respective
Subsidiary's insuring against larceny, embezzlement or other criminal
misappropriation of insured's officers and employees who may either singly or
jointly with others at any time have access to the assets or funds of the
Company or any of its Subsidiaries either directly or through governmental
authority to draw upon such funds or to direct generally the disposition of such
assets; (iii) maintain public and product liability insurance against claims for
personal injury, death or property damage suffered by others; (iv) maintain all
such worker's compensation or similar insurance as may be required under the
laws of any state or jurisdiction in which the Company or the respective
Subsidiary is engaged in business; and (v) furnish Purchaser with (x) copies of
all policies and evidence of the maintenance of such policies at least thirty
(30) days before any expiration date, (y) excepting the Company's workers'
compensation policy, endorsements to such policies naming Purchaser as
"co-insured" or "additional insured" and appropriate loss payable endorsements
in form and substance satisfactory to Purchaser, naming Purchaser as loss payee,
and (z) evidence that as to Purchaser the insurance coverage shall not be
impaired or invalidated by any act or neglect of the Company or any Subsidiary
and the insurer will provide Purchaser with at least thirty (30) days notice
prior to cancellation. The Company and each Subsidiary shall instruct the
insurance carriers that in the event of any loss thereunder, the carriers shall
make payment for such loss to the Company and/or the Subsidiary and Purchaser
jointly. In the event that as of the date of receipt of each loss recovery upon
any such insurance, the Purchaser has not declared an event of default with
respect to this Agreement or any of the Related Agreements, then the Company
and/or such Subsidiary shall be permitted to direct the application of such loss
recovery proceeds toward investment in property, plant and equipment that would
comprise "Collateral" secured by Purchaser's security interest pursuant to its
security agreement, with any surplus funds to be

17

applied toward payment of the obligations of the Company to Purchaser. In the
event that Purchaser has properly declared an event of default with respect to
this Agreement or any of the Related Agreements, then all loss recoveries
received by Purchaser upon any such insurance thereafter may be applied to the
obligations of the Company hereunder and under the Related Agreements, in such
order as the Purchaser may determine. Any surplus (following satisfaction of all
Company obligations to Purchaser) shall be paid by Purchaser to the Company or
applied as may be otherwise required by law. Any deficiency thereon shall be
paid by the Company or the Subsidiary, as applicable, to Purchaser, on demand.

                        6.9     Intellectual Property. Each of the Company and
each of its Subsidiaries shall maintain in full force and effect its existence,
rights and franchises and all licenses and other rights to use Intellectual
Property owned or possessed by it and reasonably deemed to be necessary to the
conduct of its business.

                        6.10     Properties. Each of the Company and each of its
Subsidiaries will keep its properties in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
needful and proper repairs, renewals, replacements, additions and improvements
thereto; and each of the Company and each of its Subsidiaries will at all times
comply with each provision of all leases to which it is a party or under which
it occupies property if the breach of such provision could, either individually
or in the aggregate, reasonably be expected tohave a Material Adverse Effect.

                        6.11     Confidentiality. The Company agrees that it
will not disclose, and will not include in any public announcement, the name of
the Purchaser, unless expressly agreed to by the Purchaser or unless and until
such disclosure is required by law or applicable regulation, and then only to
the extent of such requirement. Notwithstanding the foregoing, the Company may
disclose Purchaser's identity and the terms of this Agreement to its current and
prospective debt and equity financing sources.

                        6.12     Required Approvals. For so long as twenty-five
percent (25%) of the principal amount of the Note is outstanding, the Company, :

            (a)     shall not without the prior written consent of the Purchaser
directly or indirectly declare or pay any dividends, other than dividends paid
to the Company or any of its wholly-owned Subsidiaries [also consider
restrictions on issuance and/or redemption of preferred equity interests];

            (b)     shall not without the prior written consent of the Purchaser
liquidate, dissolve or effect a material reorganization (it being understood
that in no event shall the Company dissolve, liquidate or merge with any other
person or entity (unless the Company is the surviving entity);

            (c)     shall not without the prior written consent of the Purchaser
become subject to (including, without limitation, by way of amendment to or
modification of) any agreement or instrument which by its terms would (under any
circumstances) restrict the Company's or any of its Subsidiaries right to
perform the provisions of this Agreement, any other Related Agreement or any of
the agreements contemplated hereby or thereby;

18

            (d)     shall not without the prior written consent of the Purchaser
materially alter or change the scope of the business of the Company and its
Subsidiaries taken as a whole;

            (e)     shall not without the prior written consent of the Purchaser
(i) create, incur, assume or suffer to exist any indebtedness (exclusive of
trade debt and debt incurred to finance the purchase of equipment (not in excess
of five percent (5%) per annum of the book value of the Company's assets)
whether secured or unsecured other than (w) indebtedness incurred by the Company
from commercial banks in the United States or Canada which shall not exceed
$100,000 for any such individual incurrence or $250,000 in the aggregate (x) the
Company's indebtedness to Laurus, (y) indebtedness set forth on Schedule 6.12(e)
attached hereto and made a part hereof and any refinancings or replacements
thereof on terms no less favorable to the Purchaser than the indebtedness being
refinanced or replaced, and (z) any debt incurred in connection with the
purchase of assets in the ordinary course of business, or any refinancings or
replacements thereof on terms no less favorable to the Purchaser than the
indebtedness being refinanced or replaced; (ii) cancel any debt owing to it in
excess of $50,000 in the aggregate during any 12 month period; (iii) assume,
guarantee, endorse or otherwise become directly or contingently liable in
connection with any obligations of any other Person, except the endorsement of
negotiable instruments by the Company for deposit or collection or similar
transactions in the ordinary course of business or guarantees of indebtedness
otherwise permitted to be outstanding pursuant to this clause (e); and

            (f)     shall not without the prior written consent of the Purchaser
create or acquire any Subsidiary after the date hereof unless (i) such
Subsidiary is a wholly-owned Subsidiary of the Company and (ii) such Subsidiary
becomes party to the Master Security Agreement, the Stock Pledge Agreement and
the Subsidiary Guaranty (either by executing a counterpart thereof or an
assumption or joinder agreement in respect thereof) and, to the extent required
by the Purchaser, satisfies each condition of this Agreement and the Related
Agreements as if such Subsidiary were a Subsidiary on the Closing Date.

                        6.13     Reissuance of Securities. The Company agrees to
reissue certificates representing the Securities without the legends set forth
in Section 5.7 above at such time as:

            (a)     the holder thereof is permitted to dispose of such
Securities pursuant to Rule 144(k) under the Securities Act; or

            (b)     upon resale subject to an effective registration statement
after such Securities are registered under the Securities Act.

The Company agrees to cooperate with the Purchaser in connection with all
resales pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions
necessary to allow such resales provided the Company and its counsel receive
reasonably requested representations from the selling Purchaser and broker, if
any.

                        6.14     Opinion. On the Closing Date, the Company will
deliver to the Purchaser an opinion acceptable to the Purchaser from the
Company's external legal counsel. The Company will provide, at the Company's
expense, such other legal opinions in the future as are deemed

19

reasonably necessary by the Purchaser (and acceptable to the Purchaser) in
connection with the conversion of the Note and exercise of the Warrant.

           7.     Covenants of the Purchaser. The Purchaser covenants and agrees
with the Company as follows:

                        7.1     Confidentiality. The Purchaser agrees that it
will not disclose, and will not include in any public announcement, the name of
the Company, unless expressly agreed to by the Company or unless and until such
disclosure is required by law or applicable regulation, and then only to the
extent of such requirement.

                        7.2     Non-Public Information. The Purchaser agrees not
to effect any sales in the shares of the Company's Common Stock while in
possession of material, non-public information regarding the Company if such
sales would violate applicable securities law.

           8.     Covenants of the Company and Purchaser Regarding
Indemnification.

                        8.1     Company Indemnification. The Company agrees to
indemnify, hold harmless, reimburse and defend the Purchaser, each of the
Purchaser's officers, directors, agents, affiliates, control persons, and
principal shareholders, against any claim, cost, expense, liability, obligation,
loss or damage (including reasonable legal fees) of any nature, incurred by or
imposed upon the Purchaser which results, arises out of or is based upon: (i)
any misrepresentation by the Company or any of its Subsidiaries or breach of any
warranty by the Company or any of its Subsidiaries in this Agreement, any other
Related Agreement or in any exhibits or schedules attached hereto or thereto; or
(ii) any breach or default in performance by Company or any of its Subsidiaries
of any covenant or undertaking to be performed by Company or any of its
Subsidiaries hereunder, under any other Related Agreement or any other agreement
entered into by the Company and/or any of its Subsidiaries and Purchaser
relating hereto or thereto.

                        8.2     Purchaser's Indemnification. Purchaser agrees to
indemnify, hold harmless, reimburse and defend the Company and each of the
Company's officers, directors, agents, affiliates, control persons and principal
shareholders, at all times against any claim, cost, expense, liability,
obligation, loss or damage (including reasonable legal fees) of any nature,
incurred by or imposed upon the Company which results, arises out of or is based
upon: (i) any misrepresentation by Purchaser or breach of any warranty by
Purchaser in this Agreement or in any exhibits or schedules attached hereto or
any Related Agreement; or (ii) any breach or default in performance by Purchaser
of any covenant or undertaking to be performed by Purchaser hereunder, or any
other agreement entered into by the Company and Purchaser relating hereto.

                        8.3     Procedures. The procedures and limitations set
forth in Section 10.2(c) and (d) shall apply to the indemnifications set forth
in Sections 8.1 and 8.2 above.

           9.     Conversion of Convertible Note.

                        9.1     Mechanics of Conversion.

20

           (a)     Provided the Purchaser has notified the Company of the
Purchaser's intention to sell the Note Shares and the Note Shares are included
in an effective registration statement or are otherwise exempt from registration
when sold: (i) upon the conversion of the Note or part thereof, the Company
shall, at its own cost and expense, take all necessary action (including the
issuance of an opinion of counsel reasonably acceptable to the Purchaser
following a request by the Purchaser) to assure that the Company's transfer
agent shall issue shares of the Company's Common Stock in the name of the
Purchaser (or its nominee) or such other persons as designated by the Purchaser
in accordance with Section 9.1(b) hereof and in such denominations to be
specified representing the number of Note Shares issuable upon such conversion;
and (ii) the Company warrants that no instructions other than these instructions
have been or will be given to the transfer agent of the Company's Common Stock
and that after the Effectiveness Date (as defined in the Registration Rights
Agreement) the Note Shares issued will be freely transferable subject to the
prospectus delivery requirements of the Securities Act and the provisions of
this Agreement, and will not contain a legend restricting the resale or
transferability of the Note Shares.

           (b)     Purchaser will give notice of its decision to exercise its
right to convert the Note or part thereof by telecopying or otherwise delivering
an executed and completed notice of the number of shares to be converted to the
Company (the "Notice of Conversion"). The Purchaser will not be required to
surrender the Note until the Purchaser receives a credit to the account of the
Purchaser's prime broker through the DWAC system (as defined below),
representing the Note Shares or until the Note has been fully satisfied. Each
date on which a Notice of Conversion is telecopied or delivered to the Company
in accordance with the provisions hereof shall be deemed a "Conversion Date."
Pursuant to the terms of the Notice of Conversion, the Borrower will issue
instructions to the transfer agent accompanied by an opinion of counsel within
three (3) business days of the date of the delivery to Borrower of the Notice of
Conversion and shall cause the transfer agent to transmit the certificates
representing the Conversion Shares to the Holder by crediting the account of the
Purchaser's prime broker with the Depository Trust Company ("DTC") through its
Deposit Withdrawal Agent Commission ("DWAC") system within three (3) business
days after receipt by the Company of the Notice of Conversion (the "Delivery
Date").

           (c)     The Company understands that a delay in the delivery of the
Note Shares in the form required pursuant to Section 9 hereof beyond the
Delivery Date could result in economic loss to the Purchaser. In the event that
the Company fails to direct its transfer agent to deliver the Note Shares to the
Purchaser via the DWAC system within the time frame set forth in Section 9.1(b)
above and the Note Shares are not delivered to the Purchaser by the Delivery
Date, as compensation to the Purchaser for such loss, the Company agrees to pay
late payments to the Purchaser for late issuance of the Note Shares in the form
required pursuant to Section 9 hereof upon conversion of the Note in the amount
equal to the greater of: (i) $350 per business day after the Delivery Date; or
(ii) the Purchaser's actual damages from such delayed delivery. Notwithstanding
the foregoing, the Company will not owe the Purchaser any late payments if the
delay in the delivery of the Note Shares beyond the Delivery Date is solely out
of the control of the Company and the Company is actively trying to cure the
cause of the delay. The

21

Company shall pay any payments incurred under this Section in immediately
available funds upon demand and, in the case of actual damages, accompanied by
reasonable documentation of the amount of such damages. Such documentation shall
show the number of shares of Common Stock the Purchaser is forced to purchase
(in an open market transaction) which the Purchaser anticipated receiving upon
such conversion, and shall be calculated as the amount by which (A) the
Purchaser's total purchase price (including customary brokerage commissions, if
any) for the shares of Common Stock so purchased exceeds (B) the aggregate
principal and/or interest amount of the Note, for which such Conversion Notice
was not timely honored.

Nothing contained herein or in any document referred to herein or delivered in
connection herewith shall be deemed to establish or require the payment of a
rate of interest or other charges in excess of the maximum permitted by
applicable law. In the event that the rate of interest or dividends required to
be paid or other charges hereunder exceed the maximum amount permitted by such
law, any payments in excess of such maximum shall be credited against amounts
owed by the Company to a Purchaser and thus refunded to the Company.

           10.     Registration Rights.

                        10.1     Registration Rights Granted. The Company hereby
grants registration rights to the Purchaser pursuant to a Registration Rights
Agreement dated as of even date herewith between the Company and the Purchaser.

                        10.2     Offering Restrictions. Except as previously
disclosed in the SEC Reports or in the Exchange Act Filings, or stock or stock
options granted to employees or directors of the Company(these exceptions
hereinafter referred to as the "Excepted Issuances"), neither the Company nor
any of its Subsidiaries will issue any securities with a continuously
variable/floating conversion feature which are or could be (by conversion or
registration) free-trading securities (i.e. common stock subject to a
registration statement) prior to the full repayment or conversion of the Note
(together with all accrued and unpaid interest and fees related thereto) (the
"Exclusion Period").

           11.     Miscellaneous.

                        11.1     Governing Law. THIS AGREEMENT AND EACH RELATED
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS. ANY ACTION
BROUGHT BY EITHER PARTY AGAINST THE OTHER CONCERNING THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND EACH RELATED AGREEMENT SHALL BE BROUGHT ONLY
IN THE STATE COURTS OF NEW YORK OR IN THE FEDERAL COURTS LOCATED IN THE STATE OF
NEW YORK. BOTH PARTIES AND THE INDIVIDUALS EXECUTING THIS AGREEMENT AND THE
RELATED AGREEMENTS ON BEHALF OF THE COMPANY AGREE TO SUBMIT TO THE JURISDICTION
OF SUCH COURTS AND WAIVE TRIAL BY JURY. IN THE EVENT THAT ANY PROVISION OF THIS
AGREEMENT OR ANY RELATED AGREEMENT DELIVERED IN CONNECTION HEREWITH IS INVALID
OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE

22

OR RULE OF LAW, THEN SUCH PROVISION SHALL BE DEEMED INOPERATIVE TO THE EXTENT
THAT IT MAY CONFLICT THEREWITH AND SHALL BE DEEMED MODIFIED TO CONFORM WITH SUCH
STATUTE OR RULE OF LAW. ANY SUCH PROVISION WHICH MAY PROVE INVALID OR
UNENFORCEABLE UNDER ANY LAW SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF THIS AGREEMENT OR ANY RELATED AGREEMENT.

                        11.2     Survival. The representations, warranties,
covenants and agreements made herein shall survive any investigation made by the
Purchaser and the closing of the transactions contemplated hereby to the extent
provided therein. All statements as to factual matters contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant hereto in connection with the transactions contemplated hereby shall be
deemed to be representations and warranties by the Company hereunder solely as
of the date of such certificate or instrument.

                        11.3     Successors. Except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors, heirs, executors and administrators of the parties
hereto and shall inure to the benefit of and be enforceable by each person who
shall be a holder of the Securities from time to time, other than the holders of
Common Stock which has been sold by the Purchaser pursuant to Rule 144 or an
effective registration statement. Purchaser may not assign its rights hereunder
to a competitor of the Company.

                        11.4     Entire Agreement. This Agreement, the Related
Agreements, the exhibits and schedules hereto and thereto and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof and no
party shall be liable or bound to any other in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein and therein.

                        11.5     Severability. In case any provision of the
Agreement shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

                        11.6     Amendment and Waiver.

           (a)     This Agreement may be amended or modified only upon the
written consent of the Company and the Purchaser.

           (b)     The obligations of the Company and the rights of the
Purchaser under this Agreement may be waived only with the written consent of
the Purchaser.

           (c)     The obligations of the Purchaser and the rights of the
Company under this Agreement may be waived only with the written consent of the
Company.

                        11.7     Delays or Omissions. It is agreed that no delay
or omission to exercise any right, power or remedy accruing to any party, upon
any breach, default or noncompliance by another party under this Agreement or
the Related Agreements, shall impair any such right, power or remedy, nor shall
it be construed to be a waiver of any such breach, default or noncompliance, or
any acquiescence therein, or of or in any similar breach, default or

23

noncompliance thereafter occurring. All remedies, either under this Agreement or
the Related Agreements, by law or otherwise afforded to any party, shall be
cumulative and not alternative.

                        11.8     Notices. All notices required or permitted
hereunder shall be in writing and shall be deemed effectively given:

           (a)     upon personal delivery to the party to be notified;

           (b)     when sent by confirmed facsimile if sent during normal
business hours of the recipient, if not, then on the next business day;

           (c)     three (3) business days after having been sent by registered
or certified mail, return receipt requested, postage prepaid; or

           (d)     one (1) day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt.

All communications shall be sent as follows:



                                If to the Company, to: Magic Lantern Group, Inc.
1075 North Service Road West
Suite 27
Oakville, Ontario L6M 2G2
Attention: Chief Financial Officer
Facsimile: 905-827-2944                                      with a copy to:  
Hodgson Russ LLP
150 King Street West Suite 2039
Toronto, Ontario M5H 1J9   Attention: Joseph P. Galda
Facsimile: 416-595-5021                                     If to the Purchaser,
to: Laurus Master Fund, Ltd.
c/o Ironshore Corporate Services ltd.
P.O. Box 1234 G.T.
Queensgate House, South Church Street
Grand Cayman, Cayman Islands
Facsimile: 345-949-9877       with a copy to:

24

      John E. Tucker, Esq.
825 Third Avenue 14th Floor
New York, NY 10022
Facsimile: 212-541-4434



or at such other address as the Company or the Purchaser may designate by
written notice to the other parties hereto given in accordance herewith.

                        11.9     Attorneys' Fees. In the event that any suit or
action is instituted to enforce any provision in this Agreement, the prevailing
party in such dispute shall be entitled to recover from the losing party all
fees, costs and expenses of enforcing any right of such prevailing party under
or with respect to this Agreement, including, without limitation, such
reasonable fees and expenses of attorneys and accountants, which shall include,
without limitation, all fees, costs and expenses of appeals.

                        11.10     Titles and Subtitles. The titles of the
sections and subsections of this Agreement are for convenience of reference only
and are not to be considered in construing this Agreement.

                        11.11     Facsimile Signatures; Counterparts. This
Agreement may be executed by facsimile signatures and in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

                        11.12     Broker's Fees. Except as set forth on Schedule
11.12 hereof, each party hereto represents and warrants that no agent, broker,
investment banker, person or firm acting on behalf of or under the authority of
such party hereto is or will be entitled to any broker's or finder's fee or any
other commission directly or indirectly in connection with the transactions
contemplated herein. Each party hereto further agrees to indemnify each other
party for any claims, losses or expenses incurred by such other party as a
result of the representation in this Section 11.12 being untrue.

                        11.13     Construction. Each party acknowledges that its
legal counsel participated in the preparation of this Agreement and the Related
Agreements and, therefore, stipulates that the rule of construction that
ambiguities are to be resolved against the drafting party shall not be applied
in the interpretation of this Agreement to favor any party against the other.

[the remainder of this page is intentionally left blank]

25



           IN WITNESS WHEREOF, the parties hereto have executed the SECURITIES
PURCHASE AGREEMENT as of the date set forth in the first paragraph hereof.

COMPANY:   PURCHASER:       Magic Lantern Group, Inc.   Laurus Master Fund, Ltd.
            By:     By:   Name:     Name:   Title:     Title:  

 

26

EXHIBIT A

FORM OF CONVERTIBLE NOTE

A-1

EXHIBIT B

FORM OF WARRANT

B-2

EXHIBIT C

FORM OF OPINION

        1.     Each of the Company and each of its Subsidiaries is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of [Delaware] [other jurisdiction] and has all requisite corporate power
and authority to own, operate and lease its properties and to carry on its
business as it is now being conducted.

        2.     Each of the Company and each of its Subsidiaries has the
requisite corporate power and authority to execute, deliver and perform its
obligations under the Agreement and the Related Agreements. All corporate action
on the part of the Company and each of its Subsidiaries and its officers,
directors and stockholders necessary has been taken for: (i) the authorization
of the Agreement and the Related Agreements and the performance of all
obligations of the Company and each of its Subsidiaries thereunder; and (ii) the
authorization, sale, issuance and delivery of the Securities pursuant to the
Agreement and the Related Agreements. The Note Shares and the Warrant Shares,
when issued pursuant to and in accordance with the terms of the Agreement and
the Related Agreements and upon delivery shall be validly issued and
outstanding, fully paid and non assessable.

        3.     The execution, delivery and performance by each of the Company
and each of its Subsidiaries of the Agreement and the Related Agreements to
which it is a party and the consummation of the transactions on its part
contemplated by any thereof, will not, with or without the giving of notice or
the passage of time or both:

(a)     Violate the provisions of their respective Charter or bylaws; or

(b)     Violate any judgment, decree, order or award of any court binding upon
the Company or any of its Subsidiaries; or

(c)     Violate any [insert jurisdictions in which counsel is qualified] or
federal law

        4.     The Agreement and the Related Agreements will constitute, valid
and legally binding obligations of each of the Company and each of its
Subsidiaries (to the extent such person is a party thereto), and are enforceable
against each of the Company and each of its Subsidiaries in accordance with
their respective terms, except:

(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors' rights;
and

(b) general principles of equity that restrict the availability of equitable or
legal remedies.

        5.     To such counsel's knowledge, the sale of the Note and the
subsequent conversion of the Note into Note Shares are not subject to any
preemptive rights or rights of first refusal that have not been properly waived
or complied with. To such counsel's knowledge, the sale of the Warrant and the
subsequent exercise of the Warrant for Warrant Shares are not subject to any

C-1

preemptive rights or, to such counsel's knowledge, rights of first refusal that
have not been properly waived or complied with.

        6.     Assuming the accuracy of the representations and warranties of
the Purchaser contained in the Agreement, the offer, sale and issuance of the
Securities on the Closing Date will be exempt from the registration requirements
of the Securities Act. To such counsel's knowledge, neither the Company, nor any
of its affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy and security under circumstances that would cause the offering of the
Securities pursuant to the Agreement or any Related Agreement to be integrated
with prior offerings by the Company for purposes of the Securities Act which
would prevent the Company from selling the Securities pursuant to Rule 506 under
the Securities Act, or any applicable exchange-related stockholder approval
provisions.

        7.     There is no action, suit, proceeding or investigation pending or,
to such counsel's knowledge, currently threatened against the Company or any of
its Subsidiaries that prevents the right of the Company or any of its
Subsidiaries to enter into this Agreement or any of the Related Agreements, or
to consummate the transactions contemplated thereby. To such counsel's
knowledge, the Company is not a party or subject to the provisions of any order,
writ, injunction, judgment or decree of any court or government agency or
instrumentality; nor is there any action, suit, proceeding or investigation by
the Company currently pending or which the Company intends to initiate.

        8.     The terms and provisions of the Master Security Agreement and the
Stock Pledge Agreement create a valid security interest in favor of Laurus, in
the respective rights, title and interests of the Company and its Subsidiaries
in and to the Collateral (as defined in each of the Master Security Agreement
and the Stock Pledge Agreement). Each UCC-1 Financing Statement naming the
Company or any Subsidiary thereof as debtor and Laurus as secured party are in
proper form for filing and assuming that such UCC-1 Financing Statements have
been filed with the Secretary of State of [Delaware], the security interest
created under the Master Security Agreement will constitute a perfected security
interest under the Uniform Commercial Code in favor of Laurus in respect of the
Collateral that can be perfected by filing a financing statement. After giving
effect to the delivery to Laurus of the stock certificates representing the
ownership interests of each Subsidiary of the Company (together with effective
endorsements) and assuming the continued possession by Laurus of such stock
certificates in the State of New York, the security interest created in favor of
Laurus under the Stock Pledge Agreement constitutes a valid and enforceable
first perfected security interest in such ownership interests (and the proceeds
thereof) in favor of Laurus, subject to no other security interest. No filings,
registrations or recordings are required in order to perfect (or maintain the
perfection or priority of) the security interest created under the Stock Pledge
Agreement in respect of such ownership interests.

C-2

.



EXHIBIT D

FORM OF ESCROW AGREEMENT



 

SCHEDULE 4.2



Subsidiaries

 



Name of Subsidiary

Direct or Indirect Ownership

Percentage Ownership

Authorized Shares

Magicvision Media, Inc. ("MVM")

Direct

100%

Unlimited number of common shares.

Magic Lantern Communications Ltd. ("MLC")

Indirect

100%

(Wholly owned subsidiary of MVM)

Unlimited common voting shares; Unlimited Class A non-voting and Class B
non-voting shares.

Tutorbuddy, Inc.

Indirect

100%

(Wholly owned subsidiary of MLC)

Unlimited number of common voting shares.

Sonoptic Technologies, Inc.

Indirect

75%

(Subsidiary of MLC)

The remaining 25% is owned by the Province of New Brunswick

Unlimited number of common voting shares.



C-4

 

SCHEDULE 4.3



Capitalization; Voting Rights

 

(a)     See Schedule 4.2.

(b)     The Company has the following outstanding warrants:



  1. Pursuant to the terms of a Consulting Agreement dated October 15, 2003, the
Company granted stock options to National Financial Communications Corp. (D.B.A.
OTC Financial Network) to purchase an aggregate of 200,000 shares of the
Company's common stock, 66,667 shares at an exercise price of $0.25 per share,
66,667 shares at an exercise price of $0.80 per share, and 66,666 shares at an
exercise price of $1.50 per share. The options are exercisable for a three year
period commencing on the termination of the Consulting Agreement.   2. A warrant
to purchase 21,660 shares of the Company's common stock exercisable for three
years at a price of $0.50 CDN per share was issued to Modern Rocket Media
Productions.   3. During the year ended December 31, 2003, the Company raised
approximately $1,198,000 on issuance of promissory notes (the "Notes"). Attached
to the Notes are 1,450,000 warrants (the "Warrants"), exercisable for a period
of three years at an exercise price of $.25. See Schedule 6.12 for a breakdown
of these warrants.



(c)     No exceptions.

(d)     No exceptions.

C-5

 

SCHEDULE 4.6



Agreements; Action

 

(a)

                     (i) No exceptions.

 (ii) None, other than as disclosed in Schedule 4.10(a).

 (iii) No exceptions.

 (iv) No exceptions.

(b)                (i) No exceptions

                    (ii) No exceptions

                    (iii) No exceptions

                    (iv) No exceptions

C-6

SCHEDULE 4.7



Obligations to Related Parties

 

(a) The Company has entered into Employment Agreements with three executives of
the Company (Robert A. Goddard, Pauline Weber and Richard Wright) and one
executive of Sonoptic Technologies Inc. (Greg Abrams). At least one of these
agreements provides for severance payments upon termination of employment and a
change in control.     (b) No exceptions.     (c) The Employment Agreements
discussed in section (a) above also provide for annual automobile allowances in
the aggregate amount of approximately $16,000.     (d) No exceptions.

The following directors of the Company are also members of the Board of
Directors of the Company's affiliate, Zi Corp., which owns approximately 45% of
the Company: Michael Lobsinger, Howard Balloch and Michael R. Mackenzie. Howard
Balloch and Michael Mackenzie beneficially own approximately 1% or less of the
issued and outstanding common stock of Zi Corp. Michael Lobsinger beneficially
owns approximately 14% of the issued and outstanding common stock of Zi Corp and
is the Chief Executive Officer and Chairman of the Board of Zi Corp.
Additionally, Michael Lobsinger is the sole owner of Quarry Bay Investments,
Inc. which holds one of the Promissory Notes issued by the Company and set forth
on Schedule 6.12.

Richard Geist, a member of the Company's board of directors and chairman of the
Company's audit committee, has a Consulting Agreement with the Company effective
as of February 1, 2004 whereby he is paid $5,000 USD per month for his services.
This agreement is renewable upon mutual agreement after 6 months.

C-7



SCHEDULE 4.8



Changes

 

(a)      Since December 30, 2004, the Company continues to have negative
earnings and a continued working capital deficiency.

(b)      On March 19, 2004, Shane Hilkowitz, the Company's Vice President of
Finance, resigned. On April 12, 2004, the Company hired Ronald Carlucci to
essentially replace Mr. Hilkowitz. Mr. Carlucci is the Company's Director of
Finance and Acting Chief Financial Officer.

(c)      No exceptions.

(d)      No exceptions.

(e)      No exceptions.

(f)       No exceptions.

(g)      No exceptions.

(h)      No exceptions.

(i)       No exceptions.

(j)      No exceptions.

(k)     None, other than the licensing of the Company's intellectual property in
the ordinary course of business.

(l)      No exceptions.

(m)   No exceptions.

(n)    No exceptions.

C-8

 

 

SCHEDULE 4.9



Title to Properties and Assets; Liens, Etc.

 

No exceptions.

C-9

 

SCHEDULE 4.10



Intellectual Property

 

(a) The Company holds a strategic partnership, based on an equal revenue share,
with the Agency for Instructional Technology ("AIT"). Pursuant to that agreement
AIT, under a restricted license, offers Magic Lantern Group, Inc. content and
videobase software on its website for use by AIT customers.   The Company has
several hundred existing license agreements with entities that produce
educational videos. Pursuant to the terms of these agreements, the Company is
granted licensing rights for certain video productions in exchange for payment
of a percentage of gross receipts in royalties.     The Company's subsidiary
Tutorbuddy, Inc. has numerous license agreements with its producers for the
digitization, indexing and ultimately streaming of the producer's analog content
through the Company's web-enabled Tutorbuddy or stand-alone media offerings. (b)
No exceptions. (c) No exceptions.

 

C-10

 

SCHEDULE 4.12



Litigation

Current Litigation

          On October 20, 2003, Douglas Connolly, the former President of Magic
Lantern Communications, Ltd., (a subsidiary of the Company) and Wendy Connolly
were terminated by the Company. Both the Company and the Connollys are in
disagreement over the terms of their termination, however, the parties continue
to communicate in regards to this disagreement. Subsequent to the termination,
Wendy Connolly filed an action against the Company claiming damages in the
amount of $250,000 for wrongful dismissal. On February 3, 2004, counsel to Wendy
Connolly was formally served with a Statement of Defence and Counterclaim by the
Company. The Statement of Defence and Counterclaim adds Doug Connolly as a
defendant in the counterclaim. The counterclaim seeks damages as against both
Wendy and Doug Connolly in the amount of $500,000, an accounting to determine
profits made by the Connollys in relation to the breach of their fiduciary
duties, a permanent and interlocutory injunction restraining the Connollys from
soliciting clients and utilizing confidential information, and punitive damages
in the amount of $1,000,000 plus interest and costs. The Company believes that
claims made by Wendy Connolly are without merit.

Lancer Group Concerns

           The Lancer Group has been a significant shareholder of the Company
since the fourth quarter of 2002. On July 10, 2003, the Securities and Exchange
Commission brought a civil action in the United States District Court for the
Southern District of Florida against Michael Lauer and Lancer Management I and
II alleging securities fraud in connection with portfolio transactions effected
by the Lancer Group management. While the complaint does not allege any fraud in
connection with the Company's securities, records produced by the SEC in the
court proceeding indicate that Lancer management had either not reported the
extent of its ownership in portfolio companies or had underreported the
ownership. According to a Form 13D filed by the receiver to the Lancer Group on
July 10, 2003, the Lancer Group, in the aggregate, controls 45.1% of the
Company's outstanding shares as of that date. It is unclear at this time what,
if any, actions the receiver may take with respect to the portfolio securities
held by Lancer.

C-11

 

SCHEDULE 4.13



Tax Returns and Payments

 

No exceptions.

C-12

 

SCHEDULE 4.14



Employees

 

The Company has entered into Employment Agreements with three executives of the
Company (Robert A. Goddard, Pauline Weber and Richard Wright), one executive of
Sonoptic Technologies Inc. (Greg Abrams). At least one of these agreements
provides for severance payments upon termination of employment and a change in
control.

C-13

 

SCHEDULE 4.15



Registration Rights and Voting Rights

The Company has granted Demand Registration Rights covering 1,250,000 shares of
common stock underlying warrants issued to certain individual investors. Such
demand for registration may not be made until September 5, 2004. The Company is
not required to register the shares if (i) the Company is filing another
registration statement within 120 days of the demand; (ii) it would be
commercially unreasonable to do so; or (iii) it would interfere with a material
transaction.

C-14

 

SCHEDULE 4.17



Environmental and Safety Laws

None.

C-15

 

SCHEDULE 4.21



SEC Reports

No exceptions.

C-16

 

SCHEDULE 4.23



No Integrated Offering

No exceptions.

C-17

 

SCHEDULE 6.12



Indebtedness

Loans

Lender

Date

Amount

Annual Interest Rate

Terms

Zi Corp. November 7, 2002 $2,000,000 USD 5.0% Repayment begins on March 31,
2004, and due quarterly thereafter. The Note matures on November 7, 2005. Zi
Corporation April 15, 2004 $50,000 USD 12.0% Demand Promissory Note. Provincial
Holdings Limited (Province of New Brunswick) (made by Sonoptic Technologies)
March 15, 1995 $750,000 CDN 6.75% Sonoptic failed to repay the note on September
30, 2003, and the Note is in default. Sonoptic has been in discussions with the
Lender to amend the repayment terms of the Note.

Other Indebtedness

During the year ended December 31, 2003, the Company raised approximately
$1,198,000 on issuance of promissory notes (the "Notes") and is obligated to
repay approximately $1,337,000 on maturity. The Notes are due within one year of
issuance, unless extended, at the option of the holder, for a further 18 months.
Attached to the Notes are 1,450,000 warrants (the "Warrants"), exercisable for a
period of three years at an exercise price of $.25. Below is a breakdown of this
issuance:

Date Holder Amount of Promissory Note Warrants Issued Amount to be Received by
Company upon Full Exercise of Warrants September 5, 2003 James Duncan McNeill
$500,000 USD 500,000 $125,000 USD September 5, 2003 Quarry Bay Investments, Inc.
$500,000 CDN 500,000 $125,000 CDN September 17, 2003 Gretchen Ross $250,000 USD
250,000 $62,300 USD November 13, 2003 Jerold Flatt $120,000 USD 120,000 $30,000
USD November 13, 2003 Jerold Flatt- Corp. $40,000 USD 40,000 $10,000 USD
November 13, 2003 Jerrold Flatt- IRA $40,000 USD 40,000 $10,000 USD

C-18

 

SCHEDULE 11.12



Brokers Fees

 

The Company will pay a broker's fee, equal to 5% of the transaction, to National
Financial Communications upon the Closing of the financing contemplated herein.

 

 

C-19